                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CENTRAL VALLEY AG
COOPERATIVE, for itself and as
Fiduciary of the Central Valley Ag                        8:17CV379
Cooperative Health Care Plan;

                   Plaintiff,                               ORDER

      vs.

DANIEL K. LEONARD, SUSAN
LEONARD, THE BENEFIT GROUP,
INC., ANASAZI MEDICAL PAYMENT
SOLUTIONS, INC., CLAIMS
DELEGATE SERVICES, LLC, and
GMS BENEFITS, INC.,

                   Defendants.


      IT IS ORDERED that the motion to withdraw filed by Jordan R. Hasan as
counsel on behalf of Defendants Anasazi Medical Payment Solutions, Inc.,
Claims Delegate Services, LLC, (Filing No. 363), is granted. Jordan R. Hasan
shall no longer receive electronic notice in this case.


      August 8, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
